                                  UNITED STATES DISTRICT COURT
 1
                                         DISTRICT OF NEVADA
 2
                                                    ***
 3
     ROMAL KHAIR,                                            Case No. 2:18-cv-01664-GMN-VCF
 4
                                           Petitioner,                      ORDER
 5          v.
 6   ATTORNEY GENERAL UNITED STATES
     OF AMERICA, et al.,
 7
                                        Respondents.
 8

 9          On January 9, 2019, Laura Barrera, from the Thomas & Mack Legal Clinic, entered a notice

10   of appearance on petitioner’s behalf. On January 11, 2019, counsel filed a motion to file an

11   amended sur-reply. Good cause appearing, IT IS ORDERED that the motion to file an amended

12   sur-reply (ECF No. 20) is GRANTED. The Clerk shall FILE the proposed sur-reply (ECF No. 20

13   at 4-12) on the docket.

14          In light of the procedural posture of this case, IT IS FURTHER ORDERED that should

15   petitioner wish to file an amended petition or seek any other appropriate relief, he may do so within

16   twenty days from the date of this order. After that time and absent any additional filings by

17   petitioner, the Court will proceed to consideration of the pending motion to dismiss.

18          IT IS SO ORDERED.

19           DATED THIS ____        January
                         15 day of ____________, 2019.

20

21                                                             GLORIA M. NAVARRO
                                                               UNITED STATES DISTRICT JUDGE
22

23

24                                                       1

25

26

27

28
